In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated August 23, 1971, as, upon reconsideration, adhered to the original decision denying his application for a general preference. Order reversed insofar as appealed from, with one bill of $10 costs and disbursements against respondents jointly, and motion for a general preference granted. In our opinion, under the circumstances of this ease, the nature and extent of the disabilities claimed to have resulted from the accident, and the earnings allegedly lost as a result of the accident, were sufficient to warrant the grant of a general preference. Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.